Citation Nr: 1547393	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-02 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling for left thigh injury with loss of deep fascia.

2.  Entitlement to a compensable initial evaluation for degenerative disc disease of the thoracic spine.

3.  Entitlement to a compensable initial evaluation for degenerative disc disease of the cervical spine.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1990 to August 2010.

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  In a March 2012 decision, the RO changed the rating code from DC 5314 to 5315 for the Veteran's thigh disability.  During the pendency of the appeal, in an April 2015 rating decision, the Appeals Management Center granted a rating of 30 percent disabling for the Veteran's left thigh disability effective from the date of service connection.

These matters were previously before the Board in March 2015 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's left thigh disability has been manifested by slight loss of deep fascia with no evidence of pain, or symptoms or functional impairment related to the disability, and with no deficits in sensation, peripheral nerves, or reflexes.  

2.  During the rating period on appeal, the Veteran's service-connected thoracic spine disability has been manifested by complaints of pain and spasm, objectively; he has full range of motion, and no objective evidence of ankylosis or radiculopathy, associated bowel or bladder problems, abnormal gait or abnormal spinal contour, or incapacitating episodes.

3.  During the rating period on appeal, the Veteran's service-connected cervical spine disability has been manifested by complaints of stiffness; objectively, he has full range of motion, and no objective evidence of ankylosis or radiculopathy, spasms, associated bowel or bladder problems, abnormal gait or abnormal spinal contour, or incapacitating episodes


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent disabling for left thigh injury with loss of deep fascia have not been met. 38 U.S.C.A. § 1155. 5107 (West 2014); 38 C.F.R. § 4.56, 4.73 Diagnostic Codes (DCs) 5314-5315 (2015).

2.  The criteria for a rating of 10 percent, and no higher, for thoracic spine disability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DCs 5235-5243 (2015).

3.  The criteria for a compensable rating for cervical spine disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DCs 5235-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim was filed as a "Fully Developed Claim".  Under the framework for a "Fully Developed Claim", a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a "Fully Developed Claim", a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim. See VA Form 21-526EZ.

The "Fully Developed Claim" claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The Veteran has not identified any VCAA notice deficiency that would compromise a fair adjudication of the claims. 

The rating issues on appeal arise from the Veteran's disagreement with initial evaluations following the grant of service.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

Examinations were obtained by VA in 2010 and 2015.  The Board finds that the examinations were adequate as the reports include clinical examination findings, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Muscle Disabilities 

Under 38 C.F.R. § 4.56 muscle disabilities are evaluated as follows: (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 

Under DCs 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  A severe disability is as follows: (i) Type of injury.  Through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56 (d).


Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243, and are as follows:  

Unfavorable ankylosis of the entire spine (100 percent); Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Muscle Injury of Left Thigh

The Veteran's left thigh disability is evaluated as 30 percent disabling under DC 5315.  A 30 percent is the maximum rating under this diagnostic code.

The Board has also considered whether the Veteran would be entitled to a higher rating under the other DCs for the pelvic girdle and thigh but finds that he is not.  

The STRs reflect that in May 1992, the Veteran was dropped during egress training and injured his thigh.  His injury was described as an abrasion, hematoma, and a welt.  The Veteran's injury was noted to be healing nicely, mostly resolved, and with the pain mostly gone within two weeks.  Subsequently, the Veteran was able to continue to serve in the military for an additional 18 years. 

The Veteran's August 2010 DD Form 2697 reflects that he reported chronic back pain and numbness in the knees but failed to make any complaints with regard to the left thigh.

A 2011 QTC examination report of a 2010 VA examination reflects that the Veteran reported that his left thigh disability does not cause pain, weakness, redness, fever, stiffness, giving way, debility, swelling, locking, abnormal motion, or heat and drainage, and the bone has never been infected.  The examination report reflects that the Veteran has no pain or symptoms or functional impairment related to the disability.  There was no scar over the left thigh.  There was a mild defect in the medial left upper thigh that was not measurable.  There was no abnormal finding on hip examination.  The Veteran had normal gait and balance.  The left femur including the hip and left knee x-ray were normal.  Motor function of the lower extremities was normal, and sensory examination showed intact sensation bilaterally.  His reflexes were normal.  There was no peripheral nerve involvement evidence upon examination.  

In a January 2013 VA Form 9, the Veteran asserted that he was injured in 1991 and the "deep fascia in my leg has remained.  This is permanent deformity that was service related."

An April 2015 VA examination report reflects that the Veteran has a slight fascial deficit of the left posterior medial thigh which was 2 cm in length.  There were no symptoms and no muscle deficit.  The examiner found that palpation shows loss of deep fascia.  He had full muscle strength and no muscle atrophy.  He did not use any assistive device as a normal mode of locomotion.

Based on the foregoing, the Board finds that an increased rating is not warranted.  The only objective finding is with regard to slight deep fascia.  The Veteran's disability has not been shown to cause functional impairment of his lower extremity, and would be adequately compensated by a 10 percent rating for moderate disability.  There is no competent credible evidence which would warrant a finding that the Veteran's disability more closely resembles a "severe" disability.  He did not have a through and through or deep penetrating wound, hospitalization for a prolonged period for treatment, shattering bone fracture or open commuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There is no competent credible evidence that he has an inability to keep up with work requirements.  He does not have a ragged depressed and adherent scar with wide damage to the muscle groups.  The muscles are not shown to swell and harden abnormally in contraction.  There is no showing of severe impairment of function based on tests of strength, endurance or coordinated movements.  There is also no evidence of an adhesion scar to the bone. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Thoracic Spine

The Veteran's thoracic spine disability is evaluated as noncompensable under DC 5242.  The Veteran would be entitled to a compensable rating if he had forward flexion not greater than 85 degrees, a combined range of motion of thoracolumbar spine not rater than 120 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 

The Board has considered the history of the Veteran's disability as well as the evidence from the appeal period, which is from September 2010.  STRs reflect that the Veteran reported back pain, with no radicular pain, and no neurological impairment.  The thoracic spine exhibited a spasm of the paraspinal muscle. (See e.g. July 2009 and August 2009 STRs)  In an August 2010 DD Form 2697, the Veteran reported chronic back pain.

A 2011 QTC examination report of a December 2010 examination reflects the Veteran reported stiffness and spasms of the back.  He denied fatigue, decreased motion, paresthesia, numbness, weakness, bowel problems, or bladder problems.  The Veteran reported constant mild pain in the middle of the back.  The pain was exacerbated by physical activity and relieved by rest.  He did not use medication to treat it.  During flare-ups, he reported pain.  The Veteran denied any incapacitation.  He reported that he gets pain while driving or while performing household repairs.  The examiner found that muscle spasm is absent.

Upon examination in 2010, the Veteran had normal gait and normal posture.  There was no evidence of abnormal weight bearing or breakdown of the feet.  There was no evidence of radiating pain, and muscle spasm was absent.  There was tenderness along the mid scapula area of the thoracic spine.  Spinal contour was preserved, though there was tenderness.  There was no guarding of movement, no weakness, no abnormal muscle tone, and no abnormal musculature.  The straight leg test and Lasegue's sign were negative.  The Veteran had full range of motion, even after repetitive range of motion testing.  The examiner found that the joint function of the spine was not additionally limited by pain, weakness, fatigue, lack of endurance, or incoordination after repetitive use.  The examiner found degenerative arthritis and mild spondylosis of the thoracic spine.

In his July 2012 notice of disagreement, the Veteran requested a 20 percent evaluation for his thoracic spine due to "residual pain."

In his January 2013 VA Form 9, the Veteran stated that he has recurring back pain, occasional back spasms, and uses a back support when sitting in order to avoid back pain.  He again requested a 20 percent evaluation.

An April 2015 VA examination report reflects that the Veteran has a normal spine upon x-ray.  The report reflects that he does not have degenerative disc disease, and the thoracic spine was normal.  Spondylolysis was noted as congenital and mild with no symptoms.  There were no radicular symptoms.  The Veteran reported that he uses a back support at home while sitting.  The Veteran did not have flare-ups, and no functional loss.  All ranges of motion were normal with no pain noted upon examination.  The Veteran was able to perform repetitive use testing and did not have additional loss of function or range of motion after three repetitions.  The Veteran did not have pain, weakness, fatigability or incoordination which significantly limited his functional ability with repeated use over a period of time.  He had full muscle strength of all lower extremities, negative straight leg testing, no radiculopathy, no ankylosis, no neurologic abnormalities, and no IVDS.  The Veteran did not use any assistive device as a normal mode of locomotion.  There was no objective evidence of tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The examiner found that the Veteran did not have muscle spasm.

In sum, there is no competent credible evidence of record that the Veteran's thoracic spine disability causes forward flexion to not greater than 85 degrees, or a combined range of motion of not greater than 235 degrees, or muscle spasm severe enough to result abnormal gait or abnormal spinal contour.  

However, it does include the Veteran's lay statements of muscle spasm.  The Board notes that no muscle spasms was noted on clinical examination in 2010 or 2015 and that muscle spasms may be clinical observed by an examiner feeling a "knot" in the Veteran's back.  Nevertheless, the Veteran is competent to report a spasm and spasms can come and go.  Thus, it is possible that the Veteran did not experience a muscle spasm on examination but that he does have them at other times.  In this regard, the Board notes that a muscle spasm was found on clinical examination while the Veteran was still in service and when he reported it at that time. 

In giving the benefit of the doubt to the Veteran, the Board finds that a 10 percent and no higher is warranted based on a muscle spasm which is not severe enough to result in abnormal gait or abnormal spinal contour.  The evidence is against a rating in excess of 10 percent because the Veteran does not have reduced flexion, IVDS, or related neurological symptoms.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Cervical Spine

The Veteran's service-connected cervical spine is evaluated as noncompensable under DC 5242.  He would be entitled to a compensable rating if the evidence reflected that he had forward flexion of not greater than 40 degrees, or combined range of motion of the cervical spine not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait, or abnormal sinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

The Board has considered the Veteran's STRs in the approximate year prior to separation from service.  A June 2009 STR reflects that the Veteran had been in a motor vehicle accident had reported a sore neck.  Upon examination, the cervical spine exhibited no muscle spasm and had a full range of motion.  There was also no tenderness on palpation.  In an August 2010 DD Form 2697, the Veteran reported chronic thoracic and lumbar pain but did not note cervical complaints. 

A 2011 QTC examination report of a December 2010 examination reflects the Veteran reported stiffness.  He denied fatigue, spasms, decreased motion, paresthesia, numbness, weakness, bowel or bladder problems, or overall functional impairment.  The examiner found that the Veteran had neck stiffness alone with no pain and no other symptoms or impairment.  The examination was unremarkable.  The Veteran had full range of motion with no objective evidence of pain, no evidence of radiating pain on movement, no muscle spasm, tenderness, guarding, weakness, loss of tone, or atrophy of the limbs.  There was no ankylosis.  There was no additional loss of motion with repetitive use.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Upon examination in 2010, the Veteran had normal gait and normal posture.  There was no evidence of abnormal weight bearing or breakdown of the feet.  

In his July 2012 notice of disagreement, the Veteran requested a 20 percent evaluation for his cervical spine due to "residual pain."

In his January 2013 VA Form 9, the Veteran stated that he has to "pop [his] neck" frequently to avoid discomfort.  He again requested a 20 percent evaluation.

An April 2015 VA examination report reflects that the Veteran has a normal cervical spine.  The report notes that the x-rays were reviewed and the Veteran does not have DDD of the cervical spine.  The examiner noted that the radiology report indicating very minimal narrowing at C5-6 does not diagnose degeneration considering all the rest of the cervical spine was normal.  It was noted that the Veteran currently feels tightness, which is relieved if he "pops" his neck.  There were no radicular symptoms and the Veteran did not have surgery or take medication.  The Veteran had all normal ranges of motion, to include 0 - 45 degrees of forward flexion, and a full combined range of motion of the cervical spine with no pain noted on examination.  There was no additional loss of function or range of motion after repetitive use.  There was no localized tenderness, guarding, or muscle spasm of the cervical spine.  The Veteran had full muscle strength of the upper extremities with no muscle atrophy.  He had normal deep tendon reflexes.  He had no neurological symptoms and did not use an assistive device as a normal mode of transportation.  His cervical spine did not impact his ability to work. 

In sum, there is no competent credible evidence of record that the Veteran's cervical spine disability causes forward flexion of not greater than 40 degrees, or combined range of motion of the cervical spine not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness, abnormal gait, or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  The evidence as a whole is against a compensable rating.

The Board has considered the Veteran's complaints of stiffness, tightness, or pain, which is relieved by "popping" of the neck; however, even considering his complaints, he is not entitled to a compensable rating.  Stiffness alone is not sufficient to warrant a higher rating.  Stiffness, like pain, may cause a functional loss, but it, itself, does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, it must affect some aspect of the normal working movements of the body such as "excursion, strength, speed, coordination, and endurance in order to constitute functional loss.  In the Veteran's case, the Board has considered the clinical findings with regard to repetitive use, and the Veteran's statements.  The Board finds that the Veteran's symptoms do not cause functional loss.   

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Other considerations

The Veteran's spine disabilities are manifested by pain and spasm (thoracic) and stiffness (cervical).  Spasms are specifically noted in the rating criteria.  Pain and stiffness as they may relate to reduced range of motion are considered in the rating criteria.  With regard to the Veteran's thigh disability, it may be rated based on a variety of symptoms, to include the Veteran's loss of deep fascia, depending on its level of severity.  In essence, all of the Veteran's symptoms are contemplated by the schedular criteria.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, the competent credible evidence of record does not reflect that the Veteran's disabilities have caused marked interference with employment or frequent periods of hospitalization.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations of the Veteran's disabilities have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence of record does not indicate that the Veteran had been unable to obtain or maintain substantially gainful employment due to service-connected disability; thus, it has not been reasonably raised by the record.  




ORDER

Entitlement to an initial evaluation in excess of 30 percent disabling for left thigh injury with loss of deep fascia is denied.

Entitlement to a 10 percent rating, and no higher, for degenerative disc disease of the thoracic spine is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a compensable initial evaluation for degenerative disc disease of the cervical spine is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


